Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 12/03/2021, with respect to the rejections of claims 1-3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Khan, 2015/0205259 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, US 2015/0205259 A1, in view of Takiguchi, US 2010/0079832 A1.  

	Regarding claim 1, Khan discloses: 
A holographic display comprising (abstract):
a backlight portion configured to emit light for displaying an image recorded with a hologram ([0038] discloses with respect to figure 5 a light source 37.);
a deflector configured to control a direction at which the image is displayed (Projector 11 in figure 5.);
a diffractive lens portion configured to control a focal depth where the image is formed to match a focal depth from among a plurality of focal depths that satisfy a diffraction condition of the diffractive lens portion (Diffractive optical element 15, as disclosed in [0028], is a Fresnel Phase Plate.); and
wherein the position between the first focal depth and the second focal depth has a third focal depth that does not satisfy the diffraction condition of the diffractive lens portion ([0044] discloses with respect to figure 5 a switchable diffractive lens (Fresnel lens) with three discrete focal lengths, in between which focal depth positions the diffractive conditions of said Fresnel lens are not satisfied.).
Khan does not disclose explicitly:
a panel portion configured to display an interference pattern with respect to an overlapped hologram, the interference pattern comprising a first interference pattern corresponding to the image recorded with the hologram and a second interference pattern corresponding to a z-scan hologram image that adjusts a focal depth of the image recorded with the hologram to a position between a first focal depth that satisfies the diffraction condition of the diffractive lens portion and a second focal depth that satisfies the diffraction condition of the diffractive lens portion
(Takiguchi discloses that a spatial light modulator 20 overlaps a focusing hologram with a basic hologram containing an image to be laser marked onto an object, e.g. figure 1.  The focusing hologram is a z-scan hologram that serves to allow focusing of the basic hologram pattern at different depths based on the distance to the processing target [0063].  Takiguchi discloses “it is preferable that the control unit 22 control the focal length of the focusing hologram (z-scan) that overlaps the basic hologram (image recorded) and the imaging position of the imaging optical system so as to be associated with each other.)  Therefore, Takiguchi discloses: a panel portion configured to display an interference pattern with respect to an overlapped hologram, the interference pattern comprising a first interference pattern corresponding to the image recorded with the hologram and a second interference pattern corresponding to a z-scan hologram image that adjusts a focal depth of the image recorded with the hologram to a position between a first focal depth that satisfies the diffraction condition of the diffractive lens portion and a second focal depth that satisfies the diffraction condition of the diffractive lens portion
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to utilize a combined hologram consisting of a basic, image hologram, and a z-scan hologram overlapped with one another, as disclosed in Takiguchi, because such an overlapped hologram allows focusing of the image at a variable depth according to an object distance.  Takiguchi uses this focusing feature to present the hologram on a surface for laser marking in a way that is focused enough for image processors to recognize the surface for marking; using it in a volumetric display having a Fresnel lens, such as disclosed in Khan, would allow the system to continuously adjust the focal depth, between focal lengths not achievable with the Fresnel lens, by focusing the hologram at different apparent depths as needed (Takiguchi [0063]).

Regarding claim 2, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Takiguchi, further discloses: the holographic display of claim 1, further comprising a hologram supply portion configured to supply a control signal to the panel portion so that the panel portion displays the interference pattern (As disclosed in [0043], spatial light modulator 20 is controlled to output phase-modulated holograms that overlap a basic hologram with a z-scan hologram, per [0049]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khan, in view of Takiguchi, in further view of Kim, US 2015/0205259 A1.  

	Regarding claim 3, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 3.  This combination does not disclose: the holographic display of claim 1, wherein the deflector comprises:
a first deflector configured to deflect the image in a horizontal direction; and
a second deflector configured to deflect the image in a vertical direction
However Kim discloses:
a first deflector configured to deflect the image in a horizontal direction ([0023] discloses arranging a light source array in an arc shape with respect to the horizontal direction.); and
a second deflector configured to deflect the image in a vertical direction ([0023] discloses arranging a light source array in an arc shape with respect to the vertical direction.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the horizontal and vertical deflectors disclosed in Kim into the volumetric display apparatus of Khan, in view of Takiguchi, in order to extend the ability of the volumetric display to function at off-axis viewing locations, (Kim [0057]-[0058], figure 5.) 

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, in view of Takiguchi, in further view of Gelman, US 2019/0155033 A1.

Regarding claim 4, the combination of Khan in view of Takiguichi discloses the limitations of claim 4, upon which depends claim 1.  This combination does not disclose explicitly: 
the holographic display of claim 1, wherein the deflector comprises a mono-deflector configured to deflect the image in a vertical direction and a horizontal direction
However, Gelman discloses this limitation in an analogous prior art.
the holographic display of claim 1, wherein the deflector comprises a mono-deflector configured to deflect the image in a vertical direction and a horizontal direction (“controllable beam deflector” as disclosed in [0103]).
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing to use a mono deflector for horizontal and vertical deflection of the holographic image in the combination of Khan in view of Takiguchi, as suggested in Gelman, because these elements were part of a finite number of known solutions for achieving holographic projection image control, and it would have been obvious to try one among them with predictable results and a reasonable expectation of success (Gelman [0103]).
	
Regarding claim 11, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 11. This combination, specifically Gelman, further discloses:  the holographic display of claim 1, wherein the deflector is provided in one of a first location between the backlight portion and the panel portion, a second location behind the backlight portion, and a third location between the panel portion and a person viewing the 3D image (Figure 13a shows distributed Bragg reflector 1306 between illumination portion and focusing element 1308.).
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to dispose the deflector disclosed in Khan between a backlight portion and a spatial light modulator, as suggested in Gelman, because this location allows the deflector to block on-axis reflecting light from a face of SLM 1302, while passing light for a holographic image 1310 (Gelman [0780].)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, in view of Takiguchi, in further view of Tsuboi, US 2008/0007511 A1.

	Regarding claim 5, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 5.  This combination does not disclose: the holographic display of claim 1, wherein the lens portion comprises a variable focus lens having a refractive index which is electrically controlled.
	However Tsuboi discloses in an analogous prior art using a lens with an electrically controllable refractive index ([0053])
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to modify the combination of Khan in view of Takiguchi by incorporating therein a variable focus lens having an electrically controllable refractive index, as disclosed in Tsuboi, in order to electronically control light output from the illumination source (Tsuboi [0053]).

	Regarding claim 6, the combination of Khan in view of Takiguchi in view of Tsuboi discloses the limitations of claim 5, upon which depends claim 6.  This combination, specifically Takiguchi further discloses: the holographic display of claim 5, further comprising a non-variable focus lens provided adjacent to the variable focus lens on an optical path (Lenses 31 and 32 adjacent to one another, lens 32 being a focusing lens.).

	Regarding claim 7, the combination of Khan in view of Takaguchi in view of Tsuboi discloses the limitations of claim 5, upon which depends claim 7.  This combination, specifically Khan, further discloses: the holographic display of claim 5, wherein the variable focus lens comprises a Fresnel lens and a liquid crystal layer covering a light emission surface of the Fresnel lens (and is covered by LCD shutter 57 [0045]-[0046]).

Allowable Subject Matter
Claims 8-10 and 12-20 are allowed.  The prior art also does not disclose using a spatial light modulator of any kind having a diffractive lens configured to control a focal depth where the image is formed to match a focal depth from among a plurality of focal depths that satisfy a diffraction condition of the diffractive lens portion
None of the prior art discloses an overlapped computer generated hologram, in which a focal depth is controlled by overlapping a first and second interference patterns respectively corresponding a 3D image hologram and a z-scan hologram.  Although the newly found prior art, Khan, discloses adjusting a focal depth of a volumetric display using a diffractive lens ([0060] discloses with respect to figure 8 location of the image plane is varied in synchronism with the forming the series of images so as to construct a volumetric three-dimensional image), Khan does not disclose such features in conjunction with a computer-generated hologram (CGH), per claim 12, or a spatial light modulator, per claims 8 and 9.  Khan in fact discloses in Background paragraphs [0010]-[0011] that a CGH is “at present not feasible for many applications due to prohibitive cost and technical challenges”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425             

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425